Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for “control and evaluation unit”.  

Claims 1, 4-6, 8, 9, and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the structure corresponding to “control and evaluation unit”.  The specification does not enable a person skilled in the art to make to the invention commensurate in scope with the claim(s).

Claim limitation ““control and evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. After reviewing the specification there appears to be no corresponding structure for “control and evaluation unit”.  Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; 
(b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or 
(d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 

Claims 2, 3, 7, 10, 11, and 13 are rejected based on their respective dependencies upon claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (Muller) (US 2019/0281199) in view Ohki (US 2018/0348369).
Regarding claim 1, Muller discloses a camera (10) for detecting objects ([0002], properties of objects are detected) moving relative to the camera in a direction of movement ([0049], the object is imaged along a direction of movement), the camera comprising an image sensor (18) for recording image data of the objects in a camera field of view (14a), an optoelectronic distance sensor ([0001], optoelectronic distance sensor) according to a principle of a time-of-flight method ([0035], time of flight method) having a plurality of measurement zones for measuring a plurality of distance values to the objects in a distance measurement field of view ([0041], the distance sensor performs multizone evaluation), and a control and evaluation unit (38) connected to the image sensor and the distance sensor (see FIG. 1), the control and evaluation unit being configured to find, by measuring distance values and evaluating at least one of the distance values ([0041], the distance sensor performs multizone evaluation), a region where objects move, and to automatically set a region of interest for the distance sensor within the distance measurement field of view by determining an object region as the region where objects move (FIG. 6, [0044], [0050], a region of interest 56 within a field of view 14a is determined using detected distance values).
Muller is silent about measuring distance values over a configuration time.
Ohki from the same or similar field of endeavor discloses measuring distance values over a configuration time ([0008], ranging is performed during predetermined time periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ohki into the teachings of Muller for setting definite time periods for determining the distance to an object.
Regarding claim 2, Muller discloses wherein the distance sensor (24) is integrated into the camera (10) (see FIG. 1).
Regarding claim 10, Muller discloses wherein the distance measurement field of view (14a) projects beyond the camera field of view (14) (FIG. 6, [0043], distance sensor field of view 14a and camera detection field of view 14).
Regarding claim 11, Muller discloses wherein the distance measurement field of view (14a) projects beyond the camera field of view (14) against the direction of movement (FIG. 3, left pointing arrow).
Regarding claim 12, Muller discloses wherein the control and evaluation unit (38) is configured to read out code contents of codes in the recorded image data of the objects ([0023], code data is read).
Regarding claim 13, Muller discloses the camera (10) according to claim 1, which is stationarily mounted ([0019], the camera is mounted in a stationary location) on a conveyor device (46) which conveys the objects (48) in the direction of movement (50).
Regarding claim 14, Muller discloses a method for detecting objects (48) moving in a direction of movement (50), wherein image data of the objects (48) are recorded by a camera (10) in a camera field of view (14) and a plurality of distance values ([0041], the distance sensor performs multizone evaluation) to the objects (48) are measured with an optoelectronic distance sensor ([0001], optoelectronic distance sensor 24) according to a principle of a time-of-flight method ([0035], time of flight method) with a plurality of measurement zones ([0041], the distance sensor performs multizone evaluation) in a distance measurement field of view (14a), wherein image data are read out ([0001], image data is captured) and distance values are evaluated ([0041], the distance sensor performs multizone evaluation), wherein an region of interest (56) for the distance sensor (24) within the distance measurement field of view (14a) is automatically configured by measuring distance values and evaluating at least one of the distance values  in order to determine an object region as the region where objects move (FIG. 6, [0044], [0050], a region of interest 56 within a field of view 14a is determined using detected distance values).
Muller is silent about measuring distance values over a configuration time.
Ohki from the same or similar field of endeavor discloses measuring distance values over a configuration time ([0008], ranging is performed during predetermined time periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ohki into the teachings of Muller for setting definite time periods for determining the distance to an object.

Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488